  Case 14-04830         Doc 97     Filed 05/06/19 Entered 05/06/19 08:57:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-04830
         Gary Roebuck

                    Debtor(s)


CHAPTER 13 STANDING TRUSTEE’S AMENDED FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 02/16/2014.

         2) The plan was confirmed on 12/24/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 03/07/2019.

         6) Number of months from filing to last payment: 61.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $106,750.00.

         10) Amount of unsecured claims discharged without payment: $168,850.66.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-04830        Doc 97        Filed 05/06/19 Entered 05/06/19 08:57:01                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $20,100.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $20,100.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $2,999.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $898.10
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,897.10

Attorney fees paid and disclosed by debtor:                   $501.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
1stprogress/1stequity/            Unsecured         229.00           NA              NA            0.00       0.00
AMERICAN EXPRESS                  Unsecured         230.00        230.30          230.30          28.17       0.00
BENEFICIAL FINANCE                Unsecured      9,003.47            NA              NA            0.00       0.00
BENEFICIAL FINANCE                Secured        9,003.47            NA              NA            0.00       0.00
BRIDGESTONE                       Unsecured      1,264.25            NA              NA            0.00       0.00
CACH                              Unsecured      3,171.00            NA              NA            0.00       0.00
CAPITAL ONE BANK USA              Unsecured      3,397.00       3,397.40        3,397.40        415.61        0.00
Chase Bank                        Unsecured      2,002.00            NA              NA            0.00       0.00
CHASE BANK USA                    Unsecured      4,645.00            NA              NA            0.00       0.00
CHASE BANK USA                    Unsecured      2,504.00            NA              NA            0.00       0.00
CHASE BANK USA                    Unsecured         130.36           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         789.79           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured           789.79        469.11          469.11        469.11        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         322.00        322.00          322.00          39.39       0.00
COOK COUNTY TREASURER             Secured        6,154.82            NA         6,154.82      6,154.82        0.00
COOK COUNTY TREASURER             Unsecured      6,154.82            NA              NA            0.00       0.00
CREDIT FIRST                      Unsecured      1,272.00       1,272.23        1,272.23        155.63        0.00
DELL FINANCIAL SERVICES LLC       Unsecured      2,033.00       2,033.34        2,033.34        248.74        0.00
GE CAPITAL                        Unsecured         228.27           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured     10,000.00       7,706.99        7,706.99        942.80        0.00
INTERNAL REVENUE SERVICE          Priority             NA       2,496.77        2,496.77      2,496.77        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      2,898.00       2,897.76        2,897.76        354.48        0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      2,530.13       3,170.62        3,170.62        387.86        0.00
LVNV FUNDING                      Unsecured     10,851.00     10,007.05        10,007.05      1,224.17        0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         419.00      1,004.48        1,004.48        122.88        0.00
PRA RECEIVABLES MGMT              Unsecured         256.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT              Unsecured      1,302.00       1,302.15        1,302.15        159.29        0.00
PRA RECEIVABLES MGMT              Unsecured           0.00        255.90          255.90          31.30       0.00
QUANTUM3 GROUP LLC                Unsecured      5,430.00       5,430.51        5,430.51        664.32        0.00
QUANTUM3 GROUP LLC                Unsecured      2,277.00       2,514.17        2,514.17        307.56        0.00
SEARS/CBNA                        Unsecured      1,840.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-04830     Doc 97     Filed 05/06/19 Entered 05/06/19 08:57:01                    Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim          Claim         Claim        Principal       Int.
Name                            Class   Scheduled       Asserted      Allowed         Paid          Paid
US BANK TRUST               Secured       50,000.00     151,627.88           0.00           0.00        0.00
US BANK TRUST               Secured             NA         2,168.76      2,000.00      2,000.00         0.00
US BANK TRUST               Unsecured    100,170.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                         Claim            Principal                Interest
                                                       Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                  $0.00
      Mortgage Arrearage                              $2,000.00          $2,000.00                  $0.00
      Debt Secured by Vehicle                             $0.00              $0.00                  $0.00
      All Other Secured                               $6,623.93          $6,623.93                  $0.00
TOTAL SECURED:                                        $8,623.93          $8,623.93                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                         $0.00              $0.00                  $0.00
       Domestic Support Ongoing                           $0.00              $0.00                  $0.00
       All Other Priority                             $2,496.77          $2,496.77                  $0.00
TOTAL PRIORITY:                                       $2,496.77          $2,496.77                  $0.00

GENERAL UNSECURED PAYMENTS:                       $41,544.90             $5,082.20                  $0.00


Disbursements:

       Expenses of Administration                         $3,897.10
       Disbursements to Creditors                        $16,202.90

TOTAL DISBURSEMENTS :                                                                     $20,100.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-04830         Doc 97      Filed 05/06/19 Entered 05/06/19 08:57:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/06/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
